Case 9:20-md-02924-RLR Document 2795 Entered on FLSD Docket 02/12/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                         MDL NO 2924
   PRODUCTS LIABILITY                                                                  20-MD-2924
   LITIGATION

                                                           JUDGE ROBIN L ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE REINHART

   __________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                                   PRETRIAL ORDER # 59
                     Ninth Census Implementation Order: Further Timelines
                  for Registry CPF Deficiency Processing and Other Procedures

          The parties are in the process of implementing Pretrial Order # 56 relating to the procedures

   for addressing deficiencies in the Census Plus Forms (“CPFs”) that have been included in the

   Census Registry. The Court, in consultation with the Special Master and Registry Coordinating

   Counsel, hereby provides the following guidance and direction to assist in this implementation

   process.

   I.     TIMELINE FOR ADDRESSING UNCORRECTED DEFICIENCIES

          Pretrial Order # 56 provides that Unfiled Claimants who were scheduled to (and ultimately

   did) receive deficiency notices on November 30, 2020 had until January 30, 2021 to correct

   important deficiencies. With that deadline now passed, the Court understands from the Special

   Master that substantial progress has been made and that many CPFs are no longer deficient.

   However, the Special Master has also indicated that a significant number of CPFs with important

   deficiencies still exist. Under Pretrial Order # 56, Litigation Management, Inc. (“LMI”) is now to

   provide notice to Unfiled Claimants with deficient CPFs that their claims will be removed from

   the Registry within five days from the notice. Given the large number of such Unfiled Claimants,
Case 9:20-md-02924-RLR Document 2795 Entered on FLSD Docket 02/12/2021 Page 2 of 6




   however, the Special Master, in consultation with Registry Coordinating Counsel, is authorized to

   formulate a plan and sequence for LMI to provide the required notices, which may include creating

   tranches of Unfiled Claimants who will receive the notices sequentially. The Special Master may

   use her sole judgment and discretion in this matter, continuing to address any good cause/technical

   errors experienced by firms or individual claimants, furthering the efficient processing of the

   notices, and general enhancement of the Registry’s operation and purposes, in consultation with

   Registry Coordinating Counsel.

   II.    INJURIES NOT DESIGNATED BY PLAINTIFFS’ CO-LEAD COUNSEL

          Pursuant to Pretrial Order # 30, on January 8, 2021 Plaintiffs’ Co-Lead Counsel filed a

   disclosure [DE 2533] identifying the alleged injuries for which they currently intend to provide

   expert reports for purposes of the general causation Daubert briefing schedule set forth in that

   Order. The disclosure identified ten types of cancers (“Designated Injuries”). In order to conserve

   the parties’ time and resources as it relates to the Census Registry, Filed Plaintiffs and Unfiled

   Claimants with deficient CPFs who do not allege any of the Designated Injuries as one of their

   alleged injuries are not required at this point to correct the deficiencies in their CPFs, and they will

   not receive a notice of removal from the Registry on that basis. At a future time, the Court may

   issue a separate Order concerning the process and timeline for addressing such Filed Plaintiffs and

   Unfiled Claimants. In the meantime, the Registry records collection vendor (Lexitas) will not

   collect any records for these Filed Plaintiffs and Unfiled Claimants, unless it is at their sole cost.

          If, with the Court’s permission, Plaintiffs’ Co-Lead Counsel amend their list of Designated

   Injuries to add other cancers or injuries, then Filed Plaintiffs and Unfiled Claimants with deficient

   CPFs who allege such newly-designated injuries will correct the deficiencies in their CPFs within

   the greater of forty-five (45) days from the date the CPF entered the Registry or thirty (30) days



                                                      2
Case 9:20-md-02924-RLR Document 2795 Entered on FLSD Docket 02/12/2021 Page 3 of 6




   of the amended designation. If they fail to do so, then the process set forth in Pretrial Order # 56,

   Paragraph II.B shall apply to them.

   III.   ELIGIBLE DEFENDANT ACCESS TO UNFILED CLAIMANT CPFs

          Pretrial Order # 55 sets forth a process for granting Eligible Defendants (as defined in that

   Order) access to Unfiled Claimants’ CPFs by various dates, beginning on February 15, 2021. That

   date was selected to correspond to the January 30, 2021 deadline for Unfiled Claimants to correct

   important deficiencies in their CPFs. Given the large number of Unfiled Claimant CPFs that

   remained deficient as of January 30, 2021, the Court clarifies that under Pretrial Order # 55 Eligible

   Defendants shall be able to access only those Unfiled Claimant CPFs that do not contain an

   important deficiency as of the access dates set forth in that Order.

          Eligible Defendants shall not be able to access CPFs that still contain important

   deficiencies as of such access dates, unless and until such deficiencies are corrected.

          Further, for the same reasons discussed above relating to the Designated Injuries, Eligible

   Defendants shall not be able to access Unfiled Claimant CPFs that do not allege one of the

   Designated Injuries, until further Order of the Court.

          Finally, Pretrial Order # 55 referred to the date upon which a CPF was “submitted” to LMI.

   This term has been defined as the date upon which the Unfiled Claimant first provided his/her CPF

   data file to LMI. It was anticipated that the submission date would determine the required date of

   the deficiency correction, and thus was the clearest trigger for Defendant access. However, to

   address a variety of issues, the Special Master directed that certain CPFs be treated in subsequent

   deficiency tranches rather than delay the issuance of all notices in a particular tranche. The Court




                                                     3
Case 9:20-md-02924-RLR Document 2795 Entered on FLSD Docket 02/12/2021 Page 4 of 6




   now clarifies that, for purposes of determining deficiency status and defense access, these later-

   processed CPFs shall be treated with their deficiency notice group.

   IV.    DEADLINE FOR FILING FUTURE CPFs

          The Court recognizes that, although the bulk of Unfiled Claimants who intend to participate

   in the Census Registry likely have already done so by submitting their CPFs, additional CPFs

   continue to be submitted to LMI. Pretrial Order # 15 (at page 10, paragraph 3(b)) currently requires

   that Unfiled Claimants seeking to participate in the Registry submit their CPFs to LMI “within

   thirty (30) days from the end of the quarter within which the Claimant retained counsel.” That

   requirement was essential at the outset of this MDL to enable the Court and the parties to determine

   at a relatively early stage the number and types of claims likely to be at issue in the MDL, which

   in turn assisted the Court and the parties in crafting the overall timeline set forth in Pretrial Order

   # 30 and other related Orders. It was also essential to allowing the parties to understand the types

   of injuries that might be alleged and patterns of product usage, which the parties have informed

   the Court have been valuable data points for both sets of lead counsel as they have made decisions

   about the scope, focus, and direction of this MDL. At this stage of the MDL, however, there does

   not seem to be a particular need for a deadline for additional claimants to seek to participate in the

   Registry; they can do so by simply submitting a CPF to LMI if and when they choose. Accordingly,

   the CPF submission deadline set forth in Pretrial Order # 15, page 10, paragraph 3(b), is suspended

   until further Order of the Court.

          With regard to Unfiled Claimants who previously submitted CPFs pursuant to the deadline

   in Pretrial Order # 15, page 10, paragraph 3(b), the Court is informed that there may have been

   some CPFs that were not produced to LMI until more than thirty days after the end of the required

   quarter, due to technical errors in submission to LMI or issues with Cerner (the vendor that some

   claimants’ counsel retained to process and submit their clients’ CPFs).             As to any such
                                                     4
Case 9:20-md-02924-RLR Document 2795 Entered on FLSD Docket 02/12/2021 Page 5 of 6




   circumstance, the Unfiled Claimant’s CPF shall be deemed submitted and produced in a timely

   fashion under Pretrial Order # 15, page 10, paragraph 3(b).

          With respect to Unfiled Claimants who previously submitted CPFs but after the deadline

   set forth in Pretrial Order # 15, page 10, paragraph 3(b), those Unfiled Claimants are deemed

   properly in the Registry as of the date that their CPFs were submitted to LMI.

          The Court understands that the date of submission to LMI will continue to be important to

   the parties, as it represents the date of entry into the Registry. LMI is directed to provide a report

   to each participating law firm of the date on which each of its Unfiled Claimants entered the

   Registry. Counsel shall immediately inform LMI of any discrepancy or alleged error in such

   report. Any dispute about the date of entry into the Registry for an Unfiled Claimant shall be raised

   with the Special Master, who shall apprise Registry Coordinating Counsel and attempt to resolve

   the dispute, and with the Court absent such resolution. In order to ensure a clear record for the

   Court and parties on this issue, the Special Master is directed (in consultation with Registry

   Coordinating Counsel) to set interim deadlines for LMI and the parties, culminating in quarterly

   reporting to the Court. Such report shall include the date of Unfiled Claimants’ entry into the

   Registry, date of exit (where applicable), and any other information that the Special Master and

   Registry Coordinating Counsel designate for inclusion.

   V.     FUTURE DEADLINES

          The Court anticipates that the removal of the quarterly deadlines for CPF submission will

   allow for a more efficient deficiency process. The Special Master is directed to consult with

   Registry Coordinating Counsel to create a schedule for the processing of future tranches of

   deficiencies, as well as for subsequent tranches of defense CPF access. The Special Master is

   specifically directed to consider, in consultation with Registry Coordinating Counsel and LMI,

   whether both of these processes should be performed on a monthly basis going forward. The
                                                     5
Case 9:20-md-02924-RLR Document 2795 Entered on FLSD Docket 02/12/2021 Page 6 of 6




   Special Master shall have the authority to modify or adjust any deadline relating to the Registry;

   in the interests of efficiency, she should act in her discretion as relates to any instruction to LMI

   or any particular claimant/law firm, but shall consult with Registry Coordinating Counsel as to

   broadly applicable modifications (as identified in prior parts of this Order).

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 12th day of

   February, 2021.



                                                         ROBIN L. ROSENBERG
                                                         UNITED STATES DISTRICT JUDGE




                                                     6
